Citation Nr: 0832590	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-34 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an initial compensable evaluation for 
cervical spondylosis with history of cervical strain 
(cervical spine disability).

3.  Entitlement to an initial compensable evaluation for 
fibromyalgia.

4.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee with history of 
degenerative arthritis (right knee disability).

5.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee with history of 
degenerative arthritis (left knee disability).

6.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

7.  Entitlement to service connection for hyperlipidemia.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973, and again from April 1985 to November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO that, in pertinent part, granted service connection for 
erectile dysfunction, cervical spondylosis with history of 
cervical strain, fibromyalgia, patellofemoral syndrome of the 
right knee with history of degenerative arthritis, 
patellofemoral syndrome of the left knee with history of 
degenerative arthritis, bilateral pes planus, and 
hypertension with aortic insufficiency, each evaluated as 
noncompensable.  In this decision, the RO denied service 
connection for hyperlipidemia (claimed as high cholesterol).  
The veteran filed a timely appeal with respect to the 
foregoing issues. 

In an August 2007 rating decision, the RO increased the 
initial rating for the veteran's service-connected 
hypertension with aortic insufficiency from noncompensable to 
10 percent disabling.  Afterward, the veteran requested that 
this claim be withdrawn from further consideration.

As the veteran has perfected an appeal as to the initial 
ratings assigned for his service-connected conditions, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.



FINDINGS OF FACT

1.  The veteran's erectile dysfunction is manifested by 
impotence, but no penis deformity; the veteran is in receipt 
of special monthly compensation under 38 C.F.R. § 3.350 on 
account of loss of use of a creative organ.

2.  The veteran's cervical spine disability is not manifested 
by incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, nor is there forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

3.  The service-connected fibromyalgia does not require 
continuous medication for control of symptoms.

4.  The service-connected patellofemoral syndrome of the 
right knee with history of degenerative arthritis is not 
shown to be manifested by limitation of motion of 45 degrees 
of flexion or 10 degrees of extension, slight instability, 
subluxation or incoordination.

5.  The service-connected patellofemoral syndrome of the left 
knee with history of degenerative arthritis is not shown to 
be manifested by limitation of motion of 45 degrees of 
flexion or 10 degrees of extension, slight instability, 
subluxation or incoordination.

6.  The service-connected pes planus is not shown to be 
moderate, with weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.

7.  The evidence of record does not demonstrate that the 
veteran has a present disability manifested by 
hyperlipidemia.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.115b, Diagnostic Code 7522 (2007).

2.  The criteria for an initial compensable rating for the 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Code 5293 (2002), Diagnostic Codes 
5237, 5243 (2007).

3.  The criteria for the assignment of a noncompensable 
evaluation for the service-connected fibromyalgia have not 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a including Diagnostic Code 5025 (2007).

4.  The criteria for the assignment of a noncompensable 
evaluation for the service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2007).

5.  The criteria for the assignment of a noncompensable 
evaluation for the service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2007).

6.  The criteria for the assignment of a compensable 
evaluation for the service-connected pes planus have not been 
met.  U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5276 (2007).  

7.  A disability manifested by hyperlipidemia was not 
incurred in or aggravated by active service, and may not be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

In letters dated in July 2005 and April 2008, the RO provided 
the veteran with the required notice under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), including that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
regarding what the evidence must show with respect to his 
claims for service connection, and also provided adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the claims.  The veteran was also 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf, and the veteran was generally invited to send 
information or evidence to VA that may support the claims.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, supra. 

In Dingess, however, the Court also declared that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Id. at 491.  As such, no further VCAA notice is required with 
respect to the veteran's claims for initial higher disability 
ratings.  

The Board also notes that, after being awarded an initial 
rating for his conditions, the veteran filed a notice of 
disagreement contesting the initial rating determinations.  
See 73 Red. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the veteran a 
Statement of the Case addressing such evaluations, including 
notice of the criteria for higher evaluations for his 
conditions, and provided the veteran with further opportunity 
to identify and submit additional information and argument.  
Moreover, the veteran filed a timely substantive appeal with 
respect to the issues.  See 38 U.S.C.A. § 5103A, 5104(a), 
7105.  Under these circumstances, VA fulfilled its obligation 
to advise and assist the veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Any error as 
to either the content or timing of the notice provided to the 
veteran is deemed harmless and resulted in no prejudice to 
the veteran.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA fee basis 
examination, and statements submitted by the veteran and his 
representative in support of the claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  

II.  Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

The veteran's erectile dysfunction is currently evaluated as 
noncompensable under Diagnostic Code 7522.  Under this code, 
penis deformity with loss of erectile power is evaluated as 
20 percent disabling.  A note to this code indicates that a 
review should be undertaken for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.

The medical evidence in this case consists primarily of a VA 
fee basis examination dated in August 2005.  The examiner 
indicated that the veteran's erectile dysfunction was first 
diagnosed as adductor tendonitis in 1997.  The examiner found 
no urinary complaints, but did note impotency manifested as 
an inability to achieve or maintain erection.  The veteran's 
condition was noted to be controlled with oral medication.  
The examiner stated that there has been no surgery, 
functional impairment, or lost work time.  The examination 
did not indicate any penis deformity.

The veteran's treatment records also contain the report of 
the veteran's private physician, also dated in August 2005, 
indicating that the veteran has diabetes mellitus complicated 
by erectile dysfunction.  This report, however, does not 
detail the veteran's symptoms of erectile dysfunction. 

Based on the foregoing, a compensable evaluation for erectile 
dysfunction under Diagnostic Code 7522 is not warranted.  
Here, the Board notes that, while the veteran was noted to 
suffer impotence, upon examination the examiner did not 
indicate any penis deformity.  The Board also notes that the 
veteran is in receipt of special monthly compensation under 
38 C.F.R. § 3.350 on account of loss of use of a creative 
organ.

B.  Cervical spine disability.

The veteran's cervical spine disability is currently 
evaluated as zero percent disabling under Diagnostic Codes 
5237-5242.   Under this formula, the evaluation of 
degenerative arthritis of the spine is evaluated using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The veteran's cervical spine disability may also be evaluated 
under Diagnostic Code 5243 for intervertebral disc syndrome.  
Under this code, evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

The medical evidence regarding the veteran's cervical spine 
disability consists of treatment records and a VA fee basis 
examination dated August 2005.  

The veteran was service-connected for this condition based on 
treatment for cervical strain in September 1996 following a 
motor vehicle accident.  A November 1997 MRI indicated 
spondylosis of the cervical spine.

During the August 2005 VA examination of the veteran's spine, 
there was no radiation of pain on movement, no muscle spasm, 
and no palpable tenderness.  The examiner also found no 
ankylosis.  Range of motion testing revealed flexion of 0 to 
45 degrees, extension of 0 to 45 degrees, right lateral 
flexion of 0 to 45 degrees, left lateral flexion of 0 to 45 
degrees, right rotation of 0 to 80 degrees, and left rotation 
of 0 to 80 degrees.  The range of motion was indicated to be 
uninhibited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The veteran's gait was 
also indicated to be normal.

X-rays of the veteran's cervical spine taken in August 2005 
indicated negative cervical spine.

Based on the foregoing, the Board concludes that a 
compensable evaluation for the veteran's cervical spine 
disability is not warranted.  In order to warrant a 
compensable evaluation under Diagnostic Code 5243, the 
veteran's disability must have been productive of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
There is no medical evidence to support this in the veteran's 
file.   Notably, also, August 2005 x-rays were negative for 
degenerative disc disease.

Also, under the General Rating Formula for Diseases and 
Injuries of the Spine, a higher evaluation is not warranted 
for the neck disability unless the veteran's condition is 
productive of forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height. 

In this case, range of motion testing of the veteran's 
cervical spine revealed 45 degrees of flexion and a combined 
range of motion of 340 degrees. There was also no radiation 
of pain on movement, no muscle spasm, no palpable tenderness, 
and the range of motion was indicated to be uninhibited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  The veteran's gait was also indicated 
to be normal.  These symptoms do not warrant a higher 
evaluation under the general formula. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  As noted 
above, the veteran's range of motion was essentially full and 
the August 2005 examiner found that no DeLuca factors were 
evident, such as lack of endurance, fatiguing, and weakness, 
on examination.  Also, there is no evidence indicating a 
finding of additional functional loss beyond that which is 
objectively shown during the examination.  Therefore, the 
Board holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. §§ 4.7, 4.31.

C.  Fibromyalgia.

The veteran's service-connected fibromyalgia is currently 
evaluated as noncompensable under Diagnostic Code 5025.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms require continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

The medical evidence in this case related to the veteran's 
fibromyalgia consists primarily of a VA fee basis examination 
dated in August 2005.  The examiner indicated that the 
veteran had been diagnosed with this disability in 1997, 
associated with pain between the scapula.  The examiner 
indicated that there was no history of fatigue, headaches, 
sleep disturbance, stiffness, anxiety, depression, Raynaud's 
phenomenon, or paresthesias.  The examiner also stated that 
there were no precipitating events for the condition.  During 
flareups, the veteran was noted to be able to control the 
interscapular pain with Tylenol.  The veteran was also noted 
to treat the condition with other medication, physical 
therapy, and light duty.  The examiner did not indicate that 
the veteran required continuous medication for control of the 
condition.   

Based on the foregoing, a higher evaluation for fibromyalgia 
is not warranted.  Under Diagnostic Code 5025, a compensable 
evaluation requires continuous medication for control of 
symptoms.  The August 2005 examiner noted that the veteran 
used Tylenol during flareups, but continuous use of 
medication to control symptoms was not indicted.

D.  Right and left knee disabilities.

The veteran's right and left knee disabilities are currently 
evaluated as 10 percent disabling under Diagnostic Code 5024.  

Under Diagnostic Code 5024, tenosynovitis will be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Although this disability is to be rated as 
degenerative arthritis, Note (2) to Diagnostic Code 5003 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings with no limitation of motion of the joint or 
joints will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a. 

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  And a maximum 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  A maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees. 

The veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling if the disorder is 
found to be slight.  A 20 percent evaluation is awarded for a 
moderate disability.  A maximum 30 percent evaluation is 
awarded if the disability is found to be severe.  

The medical evidence in this case consists primarily of a VA 
fee basis examination dated in August 2005.  The examiner 
noted that the veteran's knee disability was diagnosed as a 
mild degenerative arthritis in 2001 associated with pain and 
stiffness in the knees, especially when sitting or standing 
for prolonged periods of time.  The examiner indicated that 
the veteran's condition flares as often as two to three times 
per seek lasting 30-45 minutes.  The examiner indicated that 
there was no physician-recommended incapacitation and that 
the veteran's current treatment was Motrin.  The examiner 
indicated that there were no prosthetic implants, and no 
functional impairment or lost work time.  Upon examination, 
the examiner found patellar crepitus bilaterally but no 
ankylosis.  Range of motion bilaterally was flexion 140 
degrees, and extension 0 degrees.  Range of motion was noted 
to be uninhibited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  Drawer 
and McMurray's tests were negative bilaterally.  The veteran 
was diagnosed with bilateral patellofemoral syndrome.  

X-rays of the veteran's knees taken August 2005 were both 
negative.  Absent evidence of arthritis of either knee, there 
is no basis for considering the assignment of separate 
evaluations for instability and arthritis.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).  

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the veteran's right and left 
knee disabilities.  Under Diagnostic Codes 5260 and 5261, 
limitation of motion of 45 degrees flexion and 10 degrees 
extension must be present to warrant a higher evaluation.  In 
this case, the VA examiners found flexion of 140 degrees and 
extension of 0 degrees bilaterally.  In addition, for 
purposes of Diagnostic Code 5257, the August 2005 examiner 
did not indicate the presence of joint laxity or instability 
in the patellae.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

Finally, the Board has specifically considered the guidance 
of DeLuca v. Brown, supra, in order to determine whether an 
increased evaluation may be warranted.  In this case, the 
record reflects full range of motion.  In addition, while the 
veteran reported flareups two to three times per week, the 
August 2005 examiner indicated that range of motion was 
uninhibited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use. The Board therefore 
holds that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

E.  Bilateral pes planus.

Next, the veteran contends that his service-connected pes 
planus warrants a compensable evaluation.  

The veteran's disability is currently evaluated as 
noncompensable under Diagnostic Code 5276.  Under this code, 
pes planus will be evaluated as noncompensable where the 
disability is mild, with symptoms relieved by built-up shoe 
or arch support.  A 10 percent evaluation is warranted where 
the disability is moderate, with weight bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 20 percent evaluation is warranted, where the 
condition is unilateral, or 30 percent where bilateral, if 
the disability is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated indication of swelling on use and 
characteristic callosities.  A maximum 40 percent evaluation 
is warranted, where the condition is unilateral, or 50 
percent where bilateral, if the disability is pronounced, 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, with marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  

The medical evidence in connection with the veteran's pes 
planus consists primarily of a VA fee basis examination.  The 
examiner noted that the veteran had been diagnosed with 
tendonitis and pes planus in 1997 associated with pain with 
prolonged standing and walking.  The examiner indicated no 
history of surgery, steroid injection, functional impairment, 
or lost work time.  Upon examination, the veteran's feet and 
toes were normal.  The examiner found no pes planus 
deformity, plantar deformity, plantar surface tenderness, 
Achilles tendon malalignment, pes cavus, dropped forefoot, 
marked varus deformity, pain with dorsiflexion of the toes, 
pain on metatarsal heads, hammertoes, Morton's metatarsalgia, 
hallux valgus, hallux rigidus, pain with standing or walking, 
or use of corrective shoe wear.  The veteran was diagnosed 
with pes planus by x-rays.

X-rays of the veteran's feet taken in August 2005 indicate 
pes planus bilaterally, otherwise negative weight-bearing 
studies. 

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the service-connected pes 
planus.  Under Diagnostic Codes 5276, a higher evaluation is 
not warranted unless the disability is moderate, with weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet, bilateral or unilateral.  A review of the medical 
evidence above shows that the veteran's disability is not 
productive of these symptoms.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, supra, in order to determine 
whether an increased evaluation may be warranted.  In this 
case, the August 2005 examiner found no functional 
impairment, no pain on manipulation, and no evidence of 
abnormal weight bearing.  The Board therefore holds that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. § 
4.7.  

F.	Extra-schedular consideration.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the service-connected disabilities 
have resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluations) for any 
period since service connection was established, that there 
is no showing that the veteran's disabilities have 
necessitated frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Entitlement to service connection for hyperlipidemia.

Next, the veteran has sought service connection for 
hyperlipidemia.

Here, the Board notes that "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1 (2005).  See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Hyperlipidemia represents a laboratory finding and not a 
disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities; they 
are, therefore, not disabling entities for which compensation 
is payable under VA's rating schedule).  The Board notes that 
the veteran has been found to have hyperlipidemia.  And while 
hyperlipidemia is a risk factor for other potential 
disabilities, the record does not reflect a current 
disability manifested by hyperlipidemia.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board notes that, as a lay person, 
the veteran is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by 
hyperlipidemia and therefore service connection is 
unavailable in this case.



ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.

An initial compensable evaluation for cervical spondylosis 
with history of cervical strain is denied.

An initial compensable evaluation for fibromyalgia is denied.

An initial compensable evaluation for patellofemoral syndrome 
of the right knee with history of degenerative arthritis is 
denied.

An initial compensable evaluation for patellofemoral syndrome 
of the left knee with history of degenerative arthritis is 
denied.

An initial compensable evaluation for bilateral pes planus is 
denied.

Service connection for hyperlipidemia is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


